COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ABATEMENT ORDER

Appellate case name:       Timothy Knight v. The State of Texas

Appellate case number:     01-19-00360-CR

Trial court case number: 1487608

Trial court:               178th District Court of Harris County

        Appellant, Timothy Knight, appeals from his conviction for the offense of indecency with
a child. The judgment of conviction was signed on April 30, 2019. Appointed trial counsel, Mark
G. Lipkin, filed a notice of appeal and moved to withdraw on April 30, 2019, the same day
judgment was entered. In this same document, appellant asked for appointment of appellate
counsel and for a free record.
       The trial court conducted a hearing on April 30, 2019 and determined that appellant was
indigent for the purpose of employing counsel and paying for the record. Accordingly, on April
30, 2019, the trial court granted trial counsel’s motion to withdraw, and stated that counsel was
appointed on appeal and ordered the court reporter to file a reporter’s record at no charge to
appellant. Although the trial court stated that it was appointing counsel on appeal, no appellate
counsel was named. The clerk’s record filed on July 1, 2019 contains no document appointing any
named appellate counsel.
        Appointed appellate counsel, Mark Hochglaube, filed a motion to abate in this Court,
attaching a document appointing him as appellant’s appellate counsel on July 8, 2019. Thus,
appellant was without counsel from April 30, 2019 until July 8, 2019. Appellate counsel asks that
we abate the appeal and remand pursuant to Carnell v. State, 535 S.W.3d 569 (Tex. App.—
Houston [1st Dist.] 2017, published order).
       The time for filing a motion for new trial is no later than thirty days after the trial court
imposes sentence. See TEX. R. APP. P. 21.3(a). No motion for new trial was filed in this case.
Appellate counsel contends that appellant was without counsel during the critical period for filing
a motion for new trial.
        “The Sixth Amendment to the United States Constitution guarantees a criminal defendant
the right to have counsel present at all ‘critical’ stages of his prosecution.” Carnell, 535 S.W.3d at
571 (citing Montejo v. La., 556 U.S. 778, 786 (2009). The time for filing a motion for new trial is
one such critical stage, and if the defendant is deprived of counsel during the time for filing a
motion for new trial, his constitutional rights are violated. See Cooks v. State, 240 S.W.3d 906,
911 (Tex. Crim. App. 2007). Although there is a rebuttable presumption that trial counsel
continued to represent the defendant after trial, if the defendant rebuts this presumption with
evidence, defendant demonstrates harmful error. See id. at 911 n.6. Here, appellant presented proof
that his appointed trial counsel’s motion to withdraw was granted on the day judgment was entered,
and that no appellate counsel was appointed until July 8, 2019. Thus, appellant has rebutted the
presumption of continued representation.
        We grant appellant’s motion, abate the appeal, and remand the case to the trial court and
restart the appellate timetable to allow appellant the opportunity to file a motion for new trial. The
time period for filing a motion for new trial shall begin running on the date the district clerk
receives this order.
       It is so ORDERED.

Judge’s signature: ____Justice Richard Hightower_______________
                    Acting individually  Acting for the Court


Date: _September 12, 2019_________